Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered November 23, 1994, convicting him of attempted murder in the first degree, robbery in the first degree, (three counts), attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements made by the defendant to law enforcement officials and identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
“It is well settled that the factual findings and credibility determinations of the hearing court are entitled to great deference on appeal and will not be disturbed unless clearly unsupported by the record” (People v Smith, 238 AD2d 451; see, People v Prochilo, 41 NY2d 759; People v Rose, 204 AD2d 745). We find that the hearing minutes support the court’s denial of those branches of the defendant’s omnibus motion which were to suppress statements made by the defendant to law enforce*641ment officials and identification testimony (see, People v Norris, 122 AD2d 82, 83).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Copertino, J. P., Thompson, Santucci and Friedmann, JJ., concur.